Title: To James Madison from Benjamin W. Crowninshield, 7 June 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department, June 7th. 1815.
                    
                    I beg leave to state for your consideration, that there remains of the sum of four hundred thousand dollars limited by Law for the extent of the purchase of the fleet captured on Lake Champlain, a balance of about sixty five thousand dollars over the amount actually paid to the Captors, which balance, if you should approve, may be applied to the purchase of the Prize Ship Cyane, to be drawn for under the head of Appropriation; and the application may, hereafter, be sanctioned by Congress, or otherwise as shall be judged most proper.
                    The purchase of this Ship is peculiarly desirable to add to the trophies of our Navy, by annexing the name of the last Ship Captured from the enemy during the late War. I have the honour to be, Very respectfully, Sir, Your ob: Servant,
                    
                        B. W. Crowninshield
                    
                